NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                             _____________

                              No. 16-1660
                             _____________

                     JANICE HAAGENSEN,
              PERSONAL REPRESENTATIVE OF THE
          ESTATE OF MYRTLE SHELBURNE HAAGENSEN,
                                             Appellant

                                    v.

             BETTY MAY REED; EDWARD ABERSOLD;
               ANNIE AND RUFUS K. HERSHBERGER;
    RICHARD RAPONE, TAX COLLECTOR OF LAWRENCE COUNTY;
J.R HARDESTER, DIRECTOR OF ASSESMENTS OF LAWRENCE COUNTY;
        KAREN MAGNONE, PROPERTY TAX COLLECTOR OF
                   NORTH BEAVER TOWNSHIP,
           IN AN INDIVIDUAL AND OFFICIAL CAPACITY


           *Caption Amended Per Clerk’s Order of 04/14/2016
                          _____________

             On Appeal from the United States District Court
                 for the Western District of Pennsylvania
                     District Court No. 2-14-cv-00495
             District Judge: The Honorable Arthur J. Schwab

            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                           November 9, 2016


   Before: SMITH, Chief Judge, McKEE, and RESTREPO, Circuit Judges
                             (Filed: November 15, 2016)
                              _____________________

                                     OPINION1
                              _____________________

SMITH, Chief Judge.

      In 2006, Janice Haagensen, as personal representative of her mother’s estate,

initiated a quiet title action in the Court of Common Pleas of Lawrence County,

Pennsylvania. The state court ruled against her in March 2011, concluding that she

failed to establish a “right to immediate exclusive possession” as required to

succeed in her quiet title action.      Her untimely appeal to the Pennsylvania

Commonwealth Court was unsuccessful. In December 2011, the Pennsylvania

Supreme Court denied her petition for allowance of appeal.

      In 2014, Haagensen turned to the federal courts and filed this pro se civil

rights action against the neighbor defendants in her state court quiet title action, the

state court trial judge who presided over that action, and the tax assessment office

and tax collector (tax entities). A district judge in the United States District Court

for the Western District of Pennsylvania dismissed her action. He concluded that

the Rooker-Feldman doctrine2 barred her action against the neighbor defendants


1
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
2
 See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                       2
and the state court judge, and that the statute of limitations barred the claims

against the tax entities. Haagensen sought reconsideration, which the District

Court denied. Within days, the neighbor defendants moved for sanctions pursuant

to the court’s inherent power to levy sanctions, claiming that Haagensen initiated

this action to “harass her neighbors.” See Roadway Express, Inc. v. Piper, 447
U.S. 752, 765-66 (1980) (acknowledging that a court may impose sanctions

pursuant to its inherent power when a losing party has acted, inter alia, vexatiously

or for oppressive reasons) (citation omitted). Immediately thereafter, Haagensen

filed a notice of appeal. Acknowledging that appeal, the District Court entered a

text-only entry on the docket stating: “In light of the appeal filed by Plaintiff, said

Motions for Sanctions . . . are dismissed without prejudice pending the resolution

of the appeal.”

      We affirmed the dismissal of Haagensen’s claims in their entirety.

Haagensen v. Wherry, 610 F. App’x 210 (3d Cir. 2015). Relevant to the appeal we

now consider, we agreed that Rooker-Feldman barred the claims against the

neighbor defendants. After our mandate issued, Haagensen filed a petition for a

writ of certiorari. Following the Supreme Court’s denial of that request, the case

returned to the District Court. The neighbor defendants filed their second motion

for sanctions asking the court to exercise its inherent power. Haagensen opposed

the motion, contending only that the District Court lacked jurisdiction to consider

                                          3
that motion. The Court disagreed and awarded monetary sanctions in the amount

of $4,298.40 in attorney’s fees and costs. The Court declined, though, to enjoin

Haagensen from filing any further pro se pleadings. Haagensen next filed a timely

motion for reconsideration, which the District Court denied.

      This timely appeal followed.      Haagensen does not take issue with the

amount of the attorney’s fees or the propriety of the sanctions being imposed

pursuant to the inherent power of the court. Rather, she contends that the District

Court’s dismissal under Rooker-Feldman for lack of subject matter jurisdiction, as

well as our affirmance, deprives the District Court of authority to do anything

further in the case.3 Despite Haagensen’s prolix brief in support of her argument,

we are not persuaded.

      The District Court had federal question jurisdiction over Haagensen’s civil

rights claims under 42 U.S.C. § 1983 against the neighbor defendants, the state

court judge and the tax entities. 28 U.S.C. § 1331. Thereafter, the neighbor

defendants raised the Rooker-Feldman doctrine in their motion to dismiss. That

doctrine bars the District Court from reviewing and rejecting an unfavorable state


3
  Ordinarily, we review an award of sanctions for abuse of discretion. Lazorko v.
Pa. Hosp., 237 F.3d 242, 248 (3d Cir. 2000). Because Haagensen challenges only
the District Court’s jurisdiction to award the sanctions, and not the decision to
assess the sanctions or the amount, our review is de novo. See Great W. Mining &
Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010). Inasmuch
as the order awarded sanctions in a specific amount, it is a final order, and we
exercise appellate jurisdiction under 28 U.S.C. § 1291. Lazorko, 237 F.3d at 248.
                                          4
court judgment. See Exxon-Mobil Corp. v. Saudi Basic Indus., 544 U.S. 280, 284

(2005). Rooker-Feldman’s application, however, is limited to those cases “brought

by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district

court review and rejections of those judgments.” Id. Thus, Rooker-Feldman does

not apply “simply because a party attempts to litigate in federal court a matter

previously litigated in state court.” Id. at 293. As a result, courts must scrutinize a

plaintiff’s federal complaint to determine if the claim at issue is barred by Rooker-

Feldman or is viable because it is actually “an independent, non-barred claim.”

Great W. Mining & Mineral, 615 F.3d at 166.

      Having determined that Haagensen’s claim against the neighbor defendants

complained of an injury from the state court judgment in the quiet title action, the

District Court properly ended its analysis of the merits of her § 1983 claim at that

point under the Rooker-Feldman doctrine.4 Haagensen, 610 F. App’x at 211.

Although barred from reviewing the merits of that claim, see Exxon-Mobil Corp.,
544 U.S. at 284, the District Court appropriately exercised its federal question

jurisdiction over Haagensen’s other § 1983 claims against the tax entities and

4
  One of the neighbor defendants was Edward W. Abersold. According to a
suggestion of death, Abersold died on July 13, 2016 and no estate has yet to be
opened. Under all the circumstances, Haagensen’s motion for substitution is
denied. Furthermore, because we will affirm the order granting the motion for
sanctions, the motion to amend the caption is moot. Haagensen’s other motions
are denied.
                                       5
managed other matters separate and distinct from the merits of the claim barred by

the Rooker-Feldman doctrine, such as the neighbor defendants’ motion for

sanctions. In light of Haagensen’s appeal, the District Court permissibly denied

the motion for sanctions without prejudice, thereby allowing the neighbor

defendants to renew their request following the conclusion of the appeal. See Fed.

R. Civ. P. 54(d)(2)(B), (E) (providing that, when the sanctions requested are

neither for violation of the rules or under 28 U.S.C. § 1927, a court order may

establish when a motion for attorney’s fees may be filed).

      Our mandate affirming the District Court’s judgment on the first appeal

returned the case to the District Court for whatever additional proceedings were

appropriate or necessary. See Ostrer v. United States, 584 F.2d 594, 598 (2d Cir.

1978) (“The effect of the mandate is to bring the proceedings in a case on appeal in

our Court to a close and to remove it from the jurisdiction of this Court, returning it

to the forum whence it came.”). In the absence of a renewed motion for sanctions,

the District Court’s action would have been to close the civil action in accordance

with the mandate as there was nothing more for the court to do. The renewed

motion for sanctions, however, raised an issue that the District Court was

authorized to resolve. We conclude that the District Court had the authority under

§ 1331 to resolve this motion for sanctions. See Willy v. Coastal Corp., 503 U.S.
131, 138 (1992) (reiterating that “‘[i]t is well established that a federal court may

                                          6
consider collateral issues after an action is no longer pending’ . . .[and] therefore

does not raise the issue of a district court adjudicating the merits of a ‘case or

controversy’ over which it lacks jurisdiction”) (quoting Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 395 (1990); Cooter & Gell, 496 U.S. at 396 (concluding that

“the imposition of a Rule 11 sanction is not a judgment on the merits of the action”

and that it “require[d] the determination of a collateral issue: whether the attorney

has abused the judicial process,” which “may be made after the principal suit has

been terminated”). For that reason, we will affirm the District Court’s judgment.




                                         7